Citation Nr: 1402873	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  08-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a left heel spur.

2. Entitlement to an evaluation in excess of 10 percent for residuals of a right heel spur.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active duty service from August 1968 to March 1970.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for bilateral heel disabilities.  This matter was remanded in September 2012 and June 2013 for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In an October 2012 statement in support of the claim, the Veteran raised the issues of entitlement for service connection for a heart disability and for posttraumatic stress disorder (PTSD).  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a left heel spur are manifested by pain.  They are not manifested by more than moderate limitation of motion, another foot disability that is more than moderate in severity, ankylosis of the ankle, flatfoot, or malunion or nonunion of the tarsal or metatarsal bones. 

2.  The Veteran's service-connected residuals of a right heel spur are manifested by pain.  They are not manifested by more than moderate limitation of motion, another foot disability that is more than moderate in severity, ankylosis of the ankle, flatfoot, or malunion or nonunion of the tarsal or metatarsal bones.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals of a left heel spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5015, 5271, 5284 (2013).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected residuals of a right heel spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5015, 5271, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in September 2013 which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination.  Further, she fully addressed the rating criteria and the specific questions put to her by the Board.  The duties to notify and to assist have been met.  

The Board notes that the RO has complied with the directives of the previous remand.  It scheduled the Veteran for a VA examination which took place in September 2013.  The examiner's report adequately addressed all the questions asked by the Board.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected residuals of bilateral heel spurs warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's residuals of bilateral heel spurs have been rated under Diagnostic Code 5015, for bones, new growths, benign.  Disabilities under this Code are to be rated according to limitation of motion of the affected part, as arthritis, degenerative.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015.

Limited motion of the ankle is rated under Diagnostic Code 5271.  A 20 percent rating is warranted for marked limitation of motion.  A 10 percent rating is warranted for moderate limitation of motion.  

Additionally, under Diagnostic Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  A 20 percent rating is warranted for other foot injuries that are moderately severe.  A 30 percent rating is warranted for other foot injuries that are severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

The Veteran underwent an August 2006 VA examination.  The examiner reviewed the claims file in conjunction with the examination.  The examiner opined that the pain from the bilateral bone spurs in the Veteran's heels did not appear to limit function or affect activities of daily living.  There was minimal pain, no lack of endurance, no fatigue, or loss of coordination related to the bone spurs.  There was no evidence of degenerative joint changes and no limitation in ankle joint function

A March 2008 Social Security Administration decision reflects that at the Veteran's disability hearing, he testified that he had ankle and foot pain from heel spurs.  He stated that although the spurs have been a problem, he did not feel that it limited his functioning.   

The Veteran underwent a VA outpatient podiatry consult in November 2011.  The Veteran reported that the left heel hurt most of the time and that the right heel hurt occasionally.  He reported that the pain level on that day was 4-5/10 on the right and 9-10/10 on the left.   

Vascular examination revealed 2/4 palpable pulses on both the dorsalis pedis and posterior tibial arteries on both lower extremities with no sign of any acute vascular compromise.  Neurological examination revealed symmetrical reflexes and normal
cutaneous sensation as tested on both lower extremities with no sign of any neuropathy, radiculopathy, tarsal tunnel syndrome, or chronic regional pain syndrome on both extremities.  There was no erythema, no edema, and no ecchymosis.  Direct palpation did not reproduce any palpable soft tissue mass along the plantar fascia area on both heels.  Range of motion and musculoskeletal examination did not show any clinical indication of an acute injury either bone or soft tissue wise.  Direct palpation was tender on the right heel on the plantar central aspect where the fascia attached to the os calcis bone.  On the left heel it was extremely painful.  The Veteran walked with a slight limp secondary to
pain on the left heel.  The examiner diagnosed the Veteran with chronic plantar fasciitis with heel spur formation bilateral heels.  

The examiner spent considerable time talking to the Veteran regarding heel spur versus plantar fasciitis.  He told the Veteran (and showed him the x-rays) that if he had a broken bone on the heel, it must have healed up really nicely because the examiner could hardly see it on the right os calcis bone.  On the left heel, there was some evidence that it may have been a fracture of the posterior superior aspect of the os calcis bone, however otherwise there was no joint decompression injury, there was no malunion, there was no nonunion.  On the bottom of both heels there was a small spur as noted on x-ray on the lateral view.   

The Veteran underwent a VA examination in September 2013.  The examiner reviewed the claims file (electronically) in conjunction with the examination.  The Veteran reported that he sought some treatment in 1997, but has had no follow up treatment since then.  He reported that his left heel hurt most of the time, and that the right heel hurts occasionally.  Pain was exacerbated when he walks.  He also reported that he was treated more than a year ago for plantar fasciitis. He did not have follow up by podiatry since them.  However he was given shoe inserts that he uses, and he stated that they are beneficial. 

The examiner opined that the disability did not impact his ability to work.  She noted that the examination had not changed from his last compensation examination performed in 2012.  Range of motion of both feet and ankles were intact and full.  Pedal pulses, both, posterior tibial and dorsales pedis were palpable bilaterally. Pedal sensations were intact bilaterally as well, with no evidence of neuropathy of any type. 

The examiner noted that the Veteran had occasional symptoms in the right foot and x-rays showed some minimal cortical irregularity of the posterior aspect of calcaneus may indicate remote posttraumatic change.  These findings were most likely part of his degenerative arthritis but x-rays did not show evidence of arthritis in his feet except for heel spur formation.  The examiner did not find any evidence of limitation of his ankle range of motion on either side.  The examiner acknowledged that the November 2011 examiner found chronic plantar fasciitis, but she found none upon examination, and noted that none was found at the September 2012 examination.  

With regards to the specific questions asked by the Board, the examiner noted that flare ups occurred in 2011, in the form of plantar fasciitis.  However, there was no loss of motion that was documented by the podiatrist when he saw him during a flare up with plantar fasciitis.  The September 2013 examiner found no ankylosis of either the Veteran's feet or his ankles.  Additionally, there was no decrease in range of motion or additional loss of motion or function due to repetitive motion using the 
Deluca criteria of his feet or his ankles bilaterally. 

The examiner opined that there is no arthritis associated with the heel disabilities.  There was no pes planus as documented by x-rays.  There was no claw foot deformity noted in either of his feet.  She further opined that the Veteran's heel spurs were not residuals of his heel fractures.  She was not aware that his heel spurs were causing any disability.  There was no loss of use of his foot due to these heel spurs.  She noted that studies have shown that the heel spurs were asymptomatic in almost 30 percent of patients. 

The examiner explained that all vascular and neurological examination of his 
feet were intact.  There were no vascular or neurological deficits noted on this examination or the examination performed a year ago. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's residuals of left and right heel spurs are each appropriately evaluated as 10 percent disabling.

The competent evidence of record demonstrates that the Veteran's residuals of left and right heel spurs are characterized by pain, with normal range of motion of both ankles.  There was no objective evidence bilaterally of swelling, instability, weakness, abnormal weight bearing, malunion or nonunion of the tarsal or metatarsal bones of either foot.  There was also no evidence bilaterally of deformity, edema, instability, weakness, tenderness, calluses, breakdown, hammertoe, high arch, clawfoot, flatfoot, or hallux valgus. 

None of the evidence reflects that the Veteran's residuals of left and right heel spurs manifested in more than moderate limitation of motion, or other foot disability that was more than moderate in severity.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5271, 5284 (2013).  In this regard, the Board observes that the Veteran has complained of pain.  The preponderance of the medical evidence, however, reflects that there is minimal functional impairment, and the VA examinations did not find the Veteran was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent presently assigned for his residuals of left and right heel spurs.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Therefore, the Board finds that the preponderance of the evidence is against a higher evaluation for the Veteran's residuals of left and right heel spurs.  

The Board has even considered whether there are other appropriate diagnostic codes applicable to the Veteran's residuals of left and right heel spurs that would support the assignment of higher ratings.  The Board, however, notes that because the current disabilities are not productive of ankylosis of the ankle, flatfoot, or malunion or nonunion of the tarsal or metatarsal bones, Diagnostic Codes 5270, 5276, and 5283 (which all offer ratings in excess of 20 percent) do not apply.  38 C.F.R. § 4.71a (2013). 

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his residuals of left and right heel spurs.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluations already assigned and does not more nearly approximate the criteria for higher evaluations at any time during either period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5015, 5271, 5284 (2013); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain without loss of range of motion or functionality.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).





ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a right heel spur is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of a left heel spur is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


